PER CURIAM.
The appellant petitioned for a writ of certiorari in the circuit court seeking review of an action of the Metropolitan Dade County Electrical Contractors Examining Board. The writ was denied and the petition dismissed with prejudice on August 11, 1966, after a hearing before the circuit court. No appeal was taken from that judgment.
Thereafter petitioner-appellant moved in the circuit court, pursuant to Rule 1.540(b) (4), Florida Rules of Civil Procedure, 31 F.S.A., for an order vacating the judgment of August 11, 1966. In his motion the appellant asserted that the judgment of the circuit court was void because the action of the Metropolitan Dade County Electrical Contractors Examining Board was void under the law established by this court in Florida State Board of Dental Examiners v. Graham, Fla.App. 1966, 187 So.2d 104.
Without determining whether the action of the Examining Board was void, voidable, erroneous, or lawful, we hold that the trial judge correctly determined that the appellant’s motion did not state a ground for relief under Rule 1.540(b) (4), Florida Rules of Civil Procedure. Cf. Bodner v. Blackwelder, Fla.App.1965, 181 So.2d 373. The circuit court had jurisdiction over the subject matter and the parties and followed established procedure; it entered a final judgment which was not timely appealed. Therefore, the judgment was not void.
Affirmed.